Citation Nr: 1547204	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  08-35 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a disability rating greater than 30 percent for service-connected reactive airway disease for the period prior to December 4, 2012. 

2.  Entitlement to a disability rating greater than 30 percent for service-connected reactive airway disease for the period prior to December 4, 2012, on an extra-schedular basis.  

3. Entitlement to a disability rating in excess of 60 percent for reactive airway disease for the period from December 4, 2012, on an extra-schedular basis 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran served on active duty from July 1993 to January 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied the claim seeking a disability rating in excess of 30 percent for reactive airway disease.  Jurisdiction of this matter was subsequently transferred to the RO in Montgomery, Alabama.  

In October 2009, the Veteran appeared and offered testimony at a hearing before the undersigned Acting Veterans Law Judge sitting at the RO.  A transcript of the hearing has been associated with the record.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the above hearing, the undersigned clarified the issues on appeal and inquired as to the etiology, continuity, and severity of the Veteran's asserted symptoms.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with these duties; they have not identified any prejudice in the conduct of the Board hearing.  The Board, therefore, concludes that it has fulfilled its duty under Bryant.  

In July 2010 and October 2012, the Board remanded the case for further evidentiary development.  By way of the February 2013 rating action, the agency of original jurisdiction (AOJ) increased the disability rating for the reactive airway disease from 30 percent to 60 percent, effective December 4, 2012.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (where evidence indicates that the degree of disability increased or decreased during appeal period following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found).  The Veteran has not expressed satisfaction with the ratings assigned for this disorder.  Accordingly, this issue will remain in appellate status for the entire appeal period.  AB v. Brown, 6 Vet. App. 35 (in which the United States Court of Appeals for Veterans Claims (Court) stipulated that, unless a Veteran expresses a desire for a specific rating for a service-connected disability, he/she is presumed to be seeking the maximum benefit permitted under the regulations).

The AOJ complied with the Board's remand directives and Supplemental Statements of the Case were issued in December 2011 and February 2013.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In the September 2014 Board decision, the AOJ denied the Veteran's claim for a rating in excess of 30 percent for reactive airway disease for the period prior to December 4, 2012.  The AOJ also denied the claim for a rating in excess of 60 percent for reactive airway disease for the period on and after December 4, 2012.  The Veteran appealed to the Court the portion of the Board's decision that denied a rating in excess of 30 percent for reactive airway disease for the period prior to December 4, 2012.  The Veteran also appealed to the Court the Board's denial of a rating in excess of thirty percent prior to December 4, 2012, and a rating in excess of 60 percent from December 4, 2012, on an extra-schedular basis.  The Veteran did not appeal the portion of the decision which denied a disability rating in excess of 60 percent for the period on and after December 4, 2012 on a schedular basis, and asked that the Court affirm this portion of the decision.  

In the September 2015 Order, the Court vacated the portion of the September 2014 Board decision which denied a disability rating greater than 30 percent for the period prior to December 4, 2012, both on a schedular and extra-schedular basis; and further vacated the portion of the decision which denied a rating greater than 60 percent for the period after December 4, 2012, on an extra-schedular.  The case was thereafter remanded to the Board for development consistent with the parties' Joint Motion for Partial Remand (Joint Motion).  [The Board notes that in the September 2015 Joint Motion, the parties mistakenly indicated on several occasions that the September 2014 Board decision denied the Veteran's claim for a disability rating in excess of thirty percent for reactive airway disease for the period prior to March 4, 2012, and further denied a rating in excess of 60 percent for reactive airway disease for the period from March 4, 2012.  This appears to be a typographical error as the Board denied a rating in excess of 30 percent for reactive airway disease for the period prior to December 4, 2012, and further denied a rating in excess of 60 percent for reactive airway disease for the period from December 4, 2012.]  

This appeal was processed using the Veteran's Benefits Management System (VBMS). Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the claim.

The issues of entitlement to a disability rating greater than 30 percent for the period prior to December 4, 2011, on an extra-schedular basis, and entitlement to a disability rating greater than 60 percent for the period from December 4, 2011, on an extra-schedular basis are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Prior to December 4, 2011, the Veteran's reactive airway disease was not manifested by forced expiratory volume in one second (FEV-1) of less than 56 percent of predicted value; the ratio of FEV-1 over forced vital capacity (FEV-1/FVC) of less than 56 percent; monthly visits to a physician for required care of exacerbations; or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  

2.  Effective December 4, 2011, the Veteran reactive airway disease required the use of intermittent courses of systemic (oral or parenteral) corticosteroids at least four or more times that year.  

3.  For the period from December 4, 2011, to December 4, 2012, the Veteran's reactive airway disease was not manifested by FEV-1 of less than 40 percent of predicted value; the ratio of FEV-1 over FEV-1/FVC of less than 40 percent; more than one attack per week with episodes or respiratory failure, or daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 percent for reactive airway disease, prior to December 4, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.97, Diagnostic Code 6602 (2014).

2.  For the period from December 4, 2011, to December 4, 2012, the criteria for a disability rating in excess of 60 percent for reactive airway disease have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.97, Diagnostic Code 6602 (2014).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The Court has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a Statement of the Case or a Supplemental Statement of the Case.  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of a letter dated in November 2006 from the RO to the Veteran which was issued prior to the RO decision in January 2007.  Additional letters were issued in April 2009 and November 2012.  Those letters informed the Veteran of what evidence was required to substantiate her claim and of her and VA's respective duties for obtaining evidence.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  

The Board finds that the contents of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to the claim decided herein has been obtained and associated with the claims file, and that neither she nor her representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this claim.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of her claim, and to respond to VA notice.  

The duty to assist also includes obtaining a medical examination/opinion when such is necessary to make a decision on the claim, as defined by law.  VA respiratory examinations were obtained in October 2006, January 2011 and most recently in December 2012.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are more than adequate, as they were predicated on a review of the Veteran's medical records, an interview with the Veteran, and a discussion of his medical history and because the examinations fully address the rating criteria that is relevant to rating the disability in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining the Veteran's outstanding VA and non-VA treatment records and obtaining a VA examination in connection to the increased rating issue on appeal has been met and the requirements of the October 2012 remand were ultimately accomplished.  See Stegall v. West, 11 Vet. App. 268 (1998).  Thus, there is adequate medical evidence of record to make a determination in this case and no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  




Increased Disability Ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2014); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2014).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2014).  

It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (2014) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).  

By a rating action in March 1998, the RO granted service connection for reactive airway disease; a 10 percent disability rating was assigned, effective January 4, 1997.  Subsequently, in December 2004, the RO increased the evaluation for reactive airway disease from 10 percent to 30 percent, effective September 7, 2004.  

In a January 2006 statement, the Veteran indicated that her asthma had increased in severity.  According to the Veteran, she started treatment in September 2005 and was given a nebulizer with albuterol which she must take every six hours. Submitted in support of the claim were VA progress notes dated from February 2005 to May 2006.  These records show that the Veteran received clinical attention and treatment for her asthma condition.  During a clinical visit in April 2005, it was noted that the medications were not helping enough and that the Veteran would be referred to the pulmonary clinic.  During a March 2006 VA treatment visit, it was noted that the Veteran would start using Benadryl in addition to her day-to-day medication.  

The Veteran was afforded a VA examination in October 2006, during which time it was noted that she was currently taking Singular (1 tablet a day), Aerobid oral inhaler, albuterol for nebulizer use, and 25 milligrams of Benadryl a day.  A chest X-ray performed in November 2004 was normal. The Veteran indicated that she started having breathing problems sometime around 1993 to 1994.  According to the Veteran, she experiences shortness of breath at least once a day depending on the activity.  The Veteran stated that aggravating factors included seasonal changes, walking up and down the stairs, air fresheners, cleaning, normal walking, dust and pollen.  She reported to take albuterol at least three times a week in addition to her breathing medicines.  The Veteran related that, during the past twelve months, she took antibiotics 4 times and occasionally vomited after taking the medication for shortness of breath.  She added that she had not had any emergency room or hospital visits in the past 12 months.  The Veteran also reported that, during the past year, she started using the nebulizer in addition to her regular medication.  The Veteran reported working in a bank and stated that she lost three days of work due to breathing problems.  According to the Veteran, she has had to restrict cleaning and she does not participate in any sports.  

On examination, it was noted that Oxygen saturation was 98 percent on room air.  She was not dyspneic at rest.  There was no dullness in the lungs.  Breath sounds were normal.  There were no crepitations or rhonchi, normal S1 and S2.  There were no murmurs.  No jugular venous distention and no edema.  The Veteran's pulmonary function test (PFT) results revealed that FEV-1 was 58 percent predicted pre-bronchodilator, 69 percent post-bronchodilator.  FVC was 58 percent predicted pre-bronchodilator and 67 percent post-bronchodilator; and the FEV-1/FVC was 85 percent predicted pre-bronchodilator and 87 percent post-bronchodilator.  DLCO was 80 percent.  The pertinent diagnosis was bronchial asthma.  The examiner stated that the PFT findings were consistent with moderate obstructive lung defect, mild to moderate small airway disease, and moderate restrictive lung disease, with good response to bronchodilator.  

In her notice of disagreement, received in May 2007, the Veteran indicated that she 
was currently using a nebulizer every 6 hours with albuterol, which she was prescribed to take after several asthma attacks.  

Received in July 2007 were private treatment reports dated from September 2006 to July 2007, which show that the Veteran was seen for acute exacerbation of her asthma.  

VA progress notes dated from October 2006 to April 2009 reflect that the Veteran received ongoing clinical attention and treatment for her asthma.  A VA treatment reported dated in July 2007 reflects a diagnosis of chronic asthma that is triggered by changes in the weather and shows that the Veteran was using several medications for control of her asthma, including Flunisolide (Aerobid), Formoterol, and Montelukast.  During a clinical visit in August 2007, the Veteran reported that she gets tired walking more than 200 feet due to her asthma.  When seen in March 2009, the Veteran reported having had a mild asthma attack that morning; she stated that she used her nebulizer and inhaler and although she felt better, but she still did not feel quite right.  

At her personal hearing in October 2009, the Veteran reported that she had experienced an increase in her symptoms over the past six months; she stated that she was hospitalized a month ago for 2 days and, at discharge, she was given 2 additional inhalers.  The Veteran testified that her asthma prevents her from cooking, cleaning, walking outside, and driving, among other activities.  

Treatment reports issued from Pri-med physicians dated from January 2007 to August 2009, reflecting ongoing treatment for her reactive airway disease. 

Also received in November 2009 were treatment reports from her primary care physician, B.P., M.D., dated from July 2009 to August 2009, which reflect that the Veteran was hospitalized for exacerbation of her asthma in July 2009.  The discharge summary reflects that she was prescribed Symbicort and Singular at that time. In a letter dated in November 2009, the Veteran's primary care provider, B.P., M.D., wrote that the Veteran had health issues with asthma and knee pain, and flare-ups of her sinuses at times trigger her asthma.  

Also received in November 2009 was a statement from a co-worker, dated in October 2009, indicating that the Veteran's asthma attacks caused her to be away from work.  She noted that sometimes the attacks are so severe that the Veteran may spend days to even a week away from work.  Another statement received in November 2009 and dated in September 2009 was from S. M., dated in September 2009, indicating that she has worked with the Veteran since 2005 and she has been having serious problems with her asthma.  S. M. noted that the Veteran spends many days out of work because of shortness of breath; and, she has had to leave work due to asthma attacks.  S. M. further noted that, even when she is at work, the Veteran has had to use her pump to help her breathe.  

Likewise, an October 2009 VA "active outpatient medication" list indicates use of Albuterol, Cromolyn, Mometasone Furoate, and Montelukast NA, all of which were prescribed due to the Veteran's problems associated with breathing.  The Veteran maintains that the use of this medication reflects aggressive treatment for a more severe asthmatic condition, and that her required long-term use of a corticosteroid may be contributing to the impairment of her overall health.  

VA progress notes dated from May 2009 to July 2010 reflect that the Veteran received ongoing treatment and care for her asthma.  A treatment note dated in June 2009 reflects an impression of asthma and further reflects that the Veteran was prescribed with Albuterol and Cromolyn.  A July 2009 ambulatory care triage note reflects that the Veteran was seen with complaints of chest tightness and headaches.  According to the Veteran, she had had an asthma attack earlier that morning, and had given herself albuterol treatments, and was told she passed out.  The treatment report indicates that the Veteran was using Albuterol, Cromolyn, Monetasone Furoate, and Montelukast at the time.  A subsequent July 2007 Ambulatory Care Triage Note reflects the Veteran's complaints of chest pain, which reportedly started one week prior.  According to the Veteran, the pain occurs when breathing in.  The Veteran was seen again in ambulatory care in January 2010 with complaints of chest pain; she reported having an asthma attack that morning and passing out.  

At the January 2011 VA examination, the Veteran reported that she experienced an attack in August while pregnant and had to use emergency medication.  The Veteran stated that she visits her primary care provider at least twice a year and visits the local emergency room on an as needed basis.  The Veteran reported that she did not have to visit the emergency room in the past 12 months, but added that she used the nebulizer once in the last 12 months for an acute episode of shortness of breath.  The Veteran stated that she uses an inhaler daily and takes oral medication to help control her asthma.  She also uses oral steroids 2 puffs 4 times per day, Singular, Albuterol and nebulizer treatment.  The Veteran only reported one or two clinical visits for exacerbations; she noted that the attacks occur less than weekly but at least monthly.  Examination of the lungs revealed no evidence of abnormal breath sounds.  Her condition between the asthma attacks was reported as normal. There was no deformity of the chest wall; chest expansion was normal. The lungs were clear of active infiltrate.  There was no cardiomegaly.  No pleural effusion was noted.  No hilar or mediastinal adenopathy was noted.  No pneumothorax was noted.  A pulmonary function test revealed an FEV1 of 1 percent of the predicted value, and FEV1/FVC 84 percent pre-bronchodilator and 82 percent post-bronchodilator.  The diagnosis was mild extrinsic asthma.  

VA progress notes dated from July 2010 to November 2012 reflect that the Veteran received ongoing clinical attention and treatment for several disabilities, including follow up evaluation for asthma.  

The Veteran was afforded another VA examination in December 2012 at which time she provided her medical history, and reported to have severe allergies that trigger her asthma, to include pollen, peanuts, mold, dust mites, scented products, hairsprays, air fresheners, cigarette smoke and flowers.  According to the Veteran, she had been treated on six occasions in the past year for allergic symptoms that trigger her asthma, such as rhinitis, sinusitis, and bronchitis.  She also stated that she had received oral steroids and antibiotics as well as a nebulizer for home use.  The Veteran reported that her physician is more concerned about her asthma being triggered by other conditions and encouraged "home nebulizer prn."  The examiner noted that the Veteran had not required emergency room care in the past year as she has been able to control her asthma through the use of her nebulizer at home. She noted that her current symptoms included shortness of breath, wheezing, tightness in her chest, fatigue and productive cough.  According to the Veteran, she obtains her medications from the VA, which includes: Albuterol inhaler 2 puffs 4 times each day and asthmanex.  She also uses Albuterol in her nebulizer in her inhaler and QTC Mucinex for cough.  

It was noted that the Veteran's respiratory condition had required the use of intermittent courses or bursts of systemic (oral or parenteral) corticosteroids four or more times in the past twelve months.  It was further noted that the Veteran's respiratory condition required the use of inhaled medication, to include daily inhalational bronchodilator therapy, daily anti-inflammatory medication, and the use of a nebulizer with Albuterol.  The Veteran denied the use of oral bronchodilators, but indicated that she recently completed a course of antibiotics for sinusitis/bronchitis.  The Veteran denied the use of outpatient Oxygen therapy for her asthma and added that she has used antibiotics six times in the past year. Specifically, the Veteran stated that she had visited her clinic or her primary care physician about six times in the past year for exacerbations, for which she was treated with steroids and antibiotics.  

On physical examination, the "TM [was] clear," her throat negative for signs of erythema, and there was no evidence of lymphadenopathy.   The Veteran's breath sounds were normal and the lungs were clear, with no wheezes, rales or rhonchi.  No edema was noted and there was no evidence of shortness of breath.  The pulmonary function test results revealed the FEV-1 to be 91 percent predicted post-bronchodilator, and the FEV-1/FVC to be 87 percent predicted post bronchodilator.  Her FVC was 88 percent of the predicted.  

The Veteran stated that she has missed four weeks of work in the past year, and had used all of her sick time (80 hours) and two days of the three weeks of vacation time in order to stay home.  According to the Veteran, whenever she experiences a flare-up, she usually goes home and uses her nebulizer every three to four hours for two days before her symptoms are under control.  The Veteran related that she gets so fatigued at work that she has to go home and go to bed for a few hours.  She is unable to care for her two year old child when experiencing a flare-up.  She is sometimes driven home by coworkers.  The Veteran also noted that she has FMLA for asthma so that she will not lose her job due to taking off too much time.  The examiner noted that the pulmonary function studies were within normal limits as would be expected with asthma which is controlled since it is a reversible condition.  The examiner further noted that review of the Veteran's clinical visits to her primary care physician for the past year did not reflect any treatment of asthma.  

The Veteran's reactive airway disease (asthma) is rated under Diagnostic Code 6602, which contemplates bronchial asthma.  38 C.F.R. § 4.97.  Under Diagnostic Code 6602, asthma is rated based on results of pulmonary functions tests, the required treatment, and the frequency and severity of asthmatic attacks.  A 30 percent rating is assigned when forced expiratory volume in one second (FEV-1) is in the range from 56 to 70 percent of predicted value, or; the ratio of FEV-1 to forced vital capacity (FVC) is in the range from 56 through 70 percent, or; there is a need for daily inhalation or oral bronchodilator therapy, or; need of inhalational anti- inflammatory medication.  

A 60 percent rating is assigned where forced expiratory volume in one second (FEV-1) is in the range from 40 to 55 percent of predicted value, or; the ratio of FEV-1 to forced vital capacity (FVC) is in the range from 40 through 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or: intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  

A 100 percent rating is assigned for pronounced asthma where FEV-1 is less than 40 percent of predicted value, or; the ratio of FEV-1 to FVC is less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; which requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.  38 C.F.R. § 4.97, Diagnostic Code 6602.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Restrictive Airway Disease Prior to December 4, 2011

Based on the evidence of record, the Board finds that the Veteran is entitled to a disability rating of 60 percent for her service-connected reactive airway disease, effective December 4, 2011.  As noted above, a 60 percent disability evaluation requires FEV-1 of 40-55 percent predicted, or; FEV-1/FVC of 40-55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  Id.  During the December 2012 VA examination, it was noted that the Veteran's respiratory condition required the use of oral or parenteral corticosteroid medication, and specifically - the use of intermittent courses or bursts of systemic corticosteroids four or more times in the past twelve months.  Indeed, the Veteran herself stated that she had been treated on nearly six occasions in the past year for allergic symptoms that triggered her asthma, and that she had received oral steroids, antibiotics, and a nebulizer to help treat her symptoms.  In light of the Veteran's statements that she had been treated with oral steroids on at least six occasions during the past year, and the examiner's notations reflecting as such, the Board finds that the Veteran is entitled to a 60 percent disability rating for her service-connected reactive disorder effective December 4, 2011, the date in which entitlement to this rating arose.  [Unless specifically provided otherwise, the effective date of an award based on a claim for increase shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore. 38 U.S.C.A. § 5110(a).  The implementing regulation states that the effective date for a claim for increase will be the date of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400.]  

For the period prior to December 4, 2011, the findings pertaining to the Veteran's reactive airway disease closely correlate to the criteria for a 30 percent disability rating, but not a 60 percent disability rating.  Specifically, the medical evidence of record fails to establish that the Veteran's asthma was manifested by FEV-1 of less than 56 percent of predicted value or the ratio of FEV-1/FVC of less than 56 percent.  Rather, the results of a PFT performed in October 2006 revealed findings which include FEV-1 of 58 percent predicted value and FEV-1/FVC of 85 percent pre-bronchodilator.  In January 2011, the PFT results revealed FEV-1/FVC of 84 percent pre-bronchodilator.  These findings are contemplated in the criteria for a rating of 30 percent, but not more.  In fact, following the VA examination in January 2011, the examiner described the Veteran's disability as mild extrinsic asthma.  

In the absence of test results compatible with the criteria for a higher rating, it can also be shown that the Veteran has had at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  Indeed, VA treatment records during this period reflect that the Veteran's asthma was routinely characterized as "stable" or "improved."  Although the Veteran was seen at the VA medical center for worsening asthmatic symptoms a few times in March 2009, July 2009 and January 2010, the majority of her treatment visits throughout the pendency of the appeal were for other health-related reasons, to include her knee arthritis, her insomnia, and her psychiatric symptoms.  Indeed, while the Veteran may see her primary care physician on a regular basis, perhaps even monthly, the majority of the visits are not for required care of exacerbations of her asthma, and there was no indication of the need for three per year courses of systemic corticosteroids during the period in question.  In the absence of such clinical evidence, entitlement to a rating in excess of 30 percent prior to December 4, 2011 is denied.




Restrictive Airway Disease From December 4, 2011, to December 4, 2012

Although the Veteran has not appealed the portion of the September 2014 Board decision denying a disability rating greater than 60 percent for the period from December 4, 2012, on a schedular basis, the Board notes that a disability rating in excess of 60 percent is also not warranted for the one year period from December 4, 2011, to December 4, 2012.  In this regard, although the medical records reflect that the Veteran was treated for ongoing asthma symptoms, and had to miss work due to a combination of her health-related problems including her asthma, the majority of these records reflect that the Veteran's asthma was described as stable during her treatment visits.  In addition, these records fail to establish that the Veteran's reactive airway disease was manifested by FEV-1 less than 40 percent predicted or FEV-1/FVC less than 40 percent.  Furthermore, the medical evidence does not reflect that the Veteran experienced more than one asthma attack per week with episodes of respiratory failure, nor does it reflect daily use of a systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.  As such, the Veteran is not entitled to a disability rating in excess of 60 percent for the period from December 4, 2011, to December 4, 2012.  

The Veteran is competent to report on symptoms and credible to the extent that she believes she is entitled to a higher rating.  Her competent and credible lay evidence, however, is outweighed by competent and credible medical evidence that evaluates the true extent of any impairment attributable to the service-connected reactive airway disease based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment.  The symptomatology noted in the medical and lay evidence has been adequately addressed by the evaluations assigned and do not more nearly approximate the criteria for higher evaluations at any time during all relevant periods on appeal.  See 38 C.F.R. § 4.97, Diagnostic Codes 6602.  

Based on this evidentiary posture, the Board concludes that the totality of the evidence of record has not shown that the Veteran's service-connected reactive airway disease warrants a rating in excess of 30 percent for the period prior to December 4, 2011, or a rating in excess of 60 percent for the period from December 4, 2011, to December 4, 2012.  Thus, this claim must be denied.


ORDER

For the period prior to December 4, 2011, a disability rating in excess of 30 percent is denied.  

For the period from December 4, 2011, to December 4, 2012, a disability rating in excess of 60 percent is denied.


REMAND

An extra-schedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular scheduler standards.  38 C.F.R. § 3.321(b)(1) (2014); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

The plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities.  The regulation is specifically directed to the "exceptional case where the schedular evaluations" are inadequate.  38 C.F.R. § 3.321(b)(1).  The use of the plural "evaluations" suggests that the regulation contemplates a situation in which evaluations assigned to multiple disabilities are inadequate.  Indeed, the regulation authorizes "an extra-schedular evaluation" where "the schedular evaluations" are inadequate to compensate for impairment due to "the service-connected disability or disabilities."  The use of "disability or disabilities" indicates that the regulation contemplates that multiple disabilities may be considered together in referring Veterans for extra-schedular consideration.  Similarly, the fact that the regulation authorizes a single extra-schedular evaluation-" an extra-schedular evaluation"-arising from the "disability or disabilities" indicates that referral for extra-schedular evaluation may be based on the collective impact of the Veteran's disabilities.  See Johnson v. McDonald, 362 F.3d 1362 (Fed. Cir. 2014).  In the September 2015 Joint Motion, the parties indicated that in the September 2014 decision, the Board did not analyze whether the collective impact of the Veteran's service-connected disabilities required referral for extra-schedular consideration.  In addition to her reactive airway disease, the Veteran is currently service-connected for depressive disorder with anxiety, chondromalacia of the left knee, instability of the left knee, and tinnitus.  It is not clear that the originating agency considered the aggregate impact of the Veteran's service-connected disabilities when determining not to refer the increased rating claim to the Director of Compensation.

Furthermore, the Board finds that the evidence in this case presents such an exceptional disability picture that the available schedular evaluations for the claimed disability may be inadequate.  Despite the fact that the Veteran has been assigned a 30 percent schedular disability rating for her service-connected reactive airway disease for the period prior to December 4, 2011, as well as a 60 percent schedular disability rating for said disorder on and after December 4, 2011, she continues to assert that her respiratory disability is more severe than contemplated by the diagnostic code.  In this regard, during the December 2012 VA examination, she stated that severe allergies and allergic materials, including pollen, peanuts, mold, dust mites, any scented products, hairsprays, air fresheners, cigarette smoke and flowers, as well as respiratory symptoms and problems associated with her allergies, to include rhinitis, sinusitis, and bronchitis, serve to trigger her asthma.  The Veteran also stated that she had been treated on about six occasions in the past year for allergic symptoms (rhinitis, sinusitis and bronchitis) which trigger her asthma.  According to the Veteran, she had been on antibiotics six times during the past year for sinusitis and bronchitis, and she has missed a total of four weeks of work in the past year, which included all of her sick time and two out of three weeks of vacation time in order to stay home.  The Veteran reported that she usually leaves work and heads home when experiencing an asthmatic flare-up.  She further added that during a flare-up, she uses her nebulizer every three to four hours for two days before the symptoms are under control.  The Veteran further stated that due to the fact that she has to take so much time off from work, she has been taking time off for her asthma through the Family and Medical Leave Act (FMLA) so to not jeopardize her job.  Statements provided by the Veteran's co-workers (and referenced in the decision above) support the Veteran's assertions and indicate that she has either missed work or left work early on many days due to an asthma attacks.  These statements also indicate that the service-connected knee disorder and reactive airway disease have interfered with her ability to carry out some of her occupational duties.  

The Board finds that the evidence of record is currently insufficient to determine whether extra-schedular consideration of her claims for ratings in excess of 30 percent for the period prior to December 4, 2011; and in excess of 60 percent for the period on and after December 4, 2011, is warranted.  Rather, the proper course is to refer the matter to the Director of Compensation and Pension Service.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall refer the claim of entitlement to a disability rating in excess of 30 percent for the period prior to December 4, 2011, on an extra-schedular basis, as well as the claim of entitlement to a disability rating in excess of 60 percent for the period from December 4, 2011, on an extra-schedular basis, to the Director of Compensation and Pension for a determination as to whether the Veteran is entitled to assignment of an extra-schedular rating for any single service-connected disability or due to the collective impact of all service-connected disabilities for either period on appeal, in accordance with the provisions of 38 C.F.R. § 3.321(b).  The rating board should include a full statement of all factors having a bearing on the issue.  

2.  The AOJ shall then readjudicate the claims seeking a disability rating in excess of 30 percent for the period prior to December 4, 2011, on an extra-schedular basis, as well as the claim for a disability rating in excess of 60 percent for the period from December 4, 2011, on an extra-schedular basis.  If the claims remain denied, issue an appropriate supplemental statement of the case and give the Veteran and her representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

